Citation Nr: 0732997	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO.  03-10 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected Hepatitis C, currently evaluated as 10 
percent disabling.

2. Entitlement to service connection for a psychiatric 
disorder, claimed as  secondary to service-connected 
Hepatitis C.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1970 to April 
1973.

Procedural history

In a September 1973 rating decision, the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana (the RO) granted the veteran's claim of entitlement 
to hepatitis and assigned a 10 percent disability rating.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a March 2002 rating decision of the RO which 
denied an increased disability rating for the veteran's 
service-connected hepatitis; denied service connection for 
Hepatitis C (claimed as a separate and distinct disability 
from the service-connected hepatitis) and denied service 
connection for a psychiatric disability (characterized as a 
"nervous condition"), claimed to be secondary to the service-
connected hepatitis. The veteran disagreed and timely 
appealed.

In March 2004, the Board remanded the case for further 
procedural and evidentiary development.  That was 
accomplished, and in December 2005 the VA Appeals Management 
Center (AMC) issued a supplemental statement of the case 
(SSOC) which continued to deny the veteran's claims.  The 
veteran's VA claims folder has been returned to the Board for 
further appellate proceedings.

Clarification of issues on appeal

As noted above, the March 2002 rating decision denied service 
connection for Hepatitis C.  Subsequent to the Board's March 
2004 remand, the AMC determined, based on medical evidence, 
that the currently diagnosed Hepatitis C and the previously 
service-connected hepatitis were one and the same.  
Accordingly, the service-connected "hepatitis" was 
recharacterized as "chronic hepatitis with hepatitis C" 
[the assigned disability rating of 10 percent was not 
changed].  
Since service connection for Hepatitis C has been granted, 
that issue has become moot.
FINDINGS OF FACT

1.  The veteran's Hepatitis C is manifested by no abdominal 
pain or fever, regular bowel movements, no vomiting, 
hematemesis, or bright red blood in stool. 

2.  The evidence does not show that the veteran's Hepatitis C 
disability is so exceptional or unusual that referral for 
extraschedular consideration by designated authority is 
required.

3.  A preponderance of the competent medical evidence 
demonstrates that the veteran's psychiatric disorder is not 
attributable to his service-connected 
Hepatitis C.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating for the 
veteran's Hepatitis C disability are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7345 
(2000); 38 C.F.R. § 4.114, Diagnostic Code 7354 (2006).

2.  The criteria for referral for increased disability rating 
for the veteran's Hepatitis C disability on an extra-
schedular basis are not met.  38 C.F.R. § 3.321(b)(1) (2006).

3.  Service connection for a psychiatric disorder secondary 
to service-connected Hepatitis C is not warranted.  38 C.F.R. 
§ 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his Hepatitis C condition is worse 
than recognized by VA and that his currently diagnosed 
depression and anxiety is caused by his service-connected 
Hepatitis C.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issue on appeal will then 
be analyzed and a decision rendered.

Stegall considerations

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that compliance with remand instructions is neither optional 
nor discretionary.  The Court further held that where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.  

As noted in the Introduction, the Board's March 2004 decision 
remanded the claim for further procedural and evidentiary 
development.  Specifically, the remand directed the AMC to 
send the veteran notice in compliance with the Veterans 
Claims Assistance Act of 2000 (the VCAA); directed AMC to 
obtain records from two VA medical facilities; and, directed 
that a physician review the record and provide an opinion 
whether the veteran's Hepatitis C condition was related to 
his military service.  The issues on appeal were then to be 
readjudicated.

The veteran was provided VCAA notice in April 2004, September 
2004 and November 2004, pursuant to the Board's remand 
instructions.  VA treatment records from Evansville OPC and 
Danville VAMC were obtained and included in the veteran's 
claims file.  A VA physician examined the veteran, reviewed 
the veteran's claims folder and provided a medical opinion 
regarding the etiology of the veteran's Hepatitis C in a 
report dated November 2004.  The claims were then 
readjudicated via the December 2005 SSOC. 

For these reasons, the Board finds that VBA has complied with 
the Board's remand instructions.  



The Veterans Claims Assistance Act of 2000

The Board has given consideration to the VCAA which includes 
an enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2005).    

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.


Notice

The VCAA requires VA to notify the claimant and the claimant' 
s representative, if any, of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  
After careful review, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues on appeal.  

The veteran was informed a letter dated April 2004 that to 
support his claim, the evidence must show: an injury in 
military service or a disease that began in or was made worse 
during military service, or that there was an event in 
service which caused injury or disease; a current physical or 
mental disability; a relationship between the current 
disability and an injury, disease, or event in military 
service.  See page 6.  In addition, the veteran was informed 
that to show entitlement to service connection on a secondary 
basis, the evidence must show two things: 
"(1) evidence of your current physical or mental condition; 
and, (2) a relationship between your claimed condition and 
your service-connected condition."  See page 7.  Finally, 
the veteran was informed, with respect to the increased 
rating claim, that the evidence must show that his Hepatitis 
condition had gotten worse.  See page 1.

The veteran was further informed in letters dated April, 
September and November 2004 that VA would provide a medical 
examination if it was deemed necessary to substantiate his 
claim, and that VA would obtain records such as records held 
by Federal agencies, including service records and VA medical 
records, employment records, and private medical records so 
long as he provided sufficient information to allow VA to 
obtain them.  

The Board also notes that the veteran was asked in the April 
and September 2004 letters: "If there is any other evidence 
or information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  This 
complies with the "give us everything you've got" 
requirements of 38 C.F.R. § 3.159(b) in that the veteran was 
informed that he could submit or identify evidence other than 
what was specifically requested by the RO.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  

Because a service connection claim is comprised of five 
elements, the Court further held that the notice requirements 
of section 5103(a) apply generally to all five elements of 
that claim.  Therefore, upon receipt of an application for 
service connection, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, the first element, veteran status, is not in 
dispute.  With regard to the claim for an increased rating, 
the elements two and three elements are also not at issue.  
With regard to element (4), as discussed above the veteran 
has been informed of what is required for an increased 
rating.  Concerning element (5), since the claim is being 
denied the matter of an effective date is moot.       

With regard to the claim for secondary service connection for 
depression and anxiety, there is no dispute as to elements 
(1) and (2), veteran status and a current disability.  
Element (3), a connection between the veteran's service and 
the mental disability, was the basis for the RO's denial.  As 
noted above, the veteran has received proper notice of that 
crucial element.  Because the RO denied service connection to 
the veteran's claims, any lack of notice of elements (4) and 
(5) has no prejudicial effect on the veteran's claim.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim now under consideration and that there 
is no reasonable possibility that further assistance would 
aid in substantiating it.  Specifically, the RO has obtained 
the veteran's service medical records and reports of VA 
treatment of the veteran, and private medical records which 
pertain to the veteran's claims and which will be discussed 
below.  Additionally, the veteran was provided with VA 
examinations in November 2004 and April 2005.  Neither the 
veteran nor his representative has identified any further 
evidence he believes would sustain his claims.  

Accordingly, the Board finds that under the circumstances of 
this case as they pertain to the issues being decided, the VA 
has satisfied the notification and duty to assist provisions 
of the law and that no further actions pursuant to the VCAA 
need be undertaken on the veteran's behalf.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran has been ably represented by his service 
organization, which has submitted a formal brief as recently 
as August 2007.  The Board notes that the veteran elected in 
writing not to have a hearing before a Veterans Law Judge in 
his April 2003 VA Form 9. 

The Board will therefore proceed to a decision on the merits.  

1.  Entitlement to an increased disability rating for 
Hepatitis C.

Relevant law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2006).

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran was initially granted service connection for 
hepatitis in April 1973.  At that time, as noted by the 
November 2004 VA medical examiner, there was no test which 
allowed a diagnosis between Hepatitis C and other forms of 
hepatitis.  As noted in the Introduction, the Board's March 
2004 remand sought a medical opinion which would determine 
whether the veteran's service-connected hepatitis was the 
same hepatitis etiologically as the currently diagnosed 
Hepatitis C.  The medical opinion stated that it was.  

As is more specifically detailed immediately below, the 
diagnostic codes for hepatitis and Hepatitis C were changed 
during the pendency of the claim.  

Specific rating criteria

The veteran's claim was received on January 31, 2001.  New 
criteria for evaluating chronic liver disease and hepatitis 
became effective on July 2, 2001.  See 66 Fed. Reg. 29486 
(May 31, 2001).  Specifically, with respect to this appeal, 
38 C.F.R. 
§§ 4.112 and 4.114 were amended and Diagnostic Code 7345 
[chronic liver disease, including hepatitis] was revised.  
Diagnostic Code 7354 [Hepatitis C] was added.  Prior to that 
date, there was no specific diagnostic code pertaining to 
hepatitis C. 

Where, as here, a law or regulation changes after the claim 
has been filed, but before the administrative or judicial 
process has been concluded, the version most favorable to the 
veteran applies unless Congress provided otherwise or 
permitted VA to do otherwise and VA did so.  See VAOGCPREC 7- 
2003; see also Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003).  Thus, the Board will evaluate the veteran's service-
connected Hepatitis C under both the former and the current 
schedular criteria, keeping in mind that the revised criteria 
may not be applied to any time period before the effective 
date of the change.  See 38 U.S.C.A. § 5110(g) (West 2002); 
38 C.F.R. § 3.114 (2006); VAOPGCPREC 3-2000; Green v. Brown, 
10 Vet. App. 111, 117 (1997).

(i.)  The former criteria

The veteran's service-connected hepatitis was formerly rated 
10 percent disabling under 38 C.F.R. § 4.114, Diagnostic Code 
7345 (2000) [hepatitis, infectious].

Prior to July 2, 2001, under Diagnostic Code 7345, a 10 
percent disability rating was assigned for demonstrable liver 
damage with mild gastrointestinal disturbance.

A 30 percent evaluation was assigned for minimal liver damage 
with associated fatigue, anxiety, and gastrointestinal 
disturbance of a lesser degree and frequency but 
necessitating dietary restriction or other therapeutic 
measures.

A 60 percent evaluation was assigned for moderate liver 
damage and disabling recurrent episodes of gastrointestinal 
disturbance, fatigue, and mental depression.

A 100 percent evaluation was assigned for marked liver damage 
manifest by liver function test and marked gastrointestinal 
symptoms, or with episodes of several weeks duration 
aggregating three or more a year and accompanied by disabling 
symptoms requiring rest therapy.  

(ii.)  The current criteria

The veteran's service-connected Hepatitis C is currently 
rated 10 percent disabling under 38 C.F.R. § 4.114, 
Diagnostic Code 7354 (2006) [Hepatitis C (or non-A, non-B 
hepatitis)]. 

Under Diagnostic Code 7354, a 10 percent rating is assigned 
for intermittent fatigue, malaise, and anorexia, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least one 
week, but less than two weeks, during the past 12-month 
period.

A 20 percent rating is assigned for daily fatigue, malaise, 
and anorexia (without weight loss or hepatomegaly), requiring 
dietary restriction or continuous medication, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least two 
weeks, but less than four weeks, during the past 12-month 
period.

A 40 percent rating is assigned for daily fatigue, malaise, 
and anorexia, with minor weight loss and hepatomegaly, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least four 
weeks, but less than six weeks, during the past 12-month 
period.

A 60 percent rating is assigned for daily fatigue, malaise, 
and anorexia, with substantial weight loss (or other 
indication of malnutrition), and hepatomegaly, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least six 
weeks during the past 12-month period, but not occurring 
constantly.

A 100 percent rating is assigned for near-constant 
debilitating symptoms (such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain).

Note (1): Evaluate sequelae, such as cirrhosis or malignancy 
of the liver, under an appropriate diagnostic code, but do 
not use the same signs and symptoms as the basis for 
evaluation under DC 7354 and under a diagnostic code for 
sequelae.  See 38 C.F.R. § 4.14.

Note (2): For purposes of evaluating conditions under 
Diagnostic Code 7354, ''incapacitating episode'' means a 
period of acute signs and symptoms severe enough to require 
bed rest and treatment by a physician.

The term "substantial weight loss" means a loss of greater 
than 20 percent of the individual's baseline weight, 
sustained for three months or longer; the term "minor weight 
loss" means a weight loss of 10 to 20 percent of the 
individual's baseline weight, sustained for three months or 
longer.  See 38 C.F.R. § 4.112 (2006).

Current Diagnostic Code 7345, which is for chronic liver 
disease without cirrhosis (including hepatitis B, chronic 
active hepatitis, autoimmune hepatitis, hemochromatosis, 
drug-induced hepatitis, etc., but excluding bile duct 
disorders and hepatitis C) contains essentially similar 
rating criteria as Diagnostic Code 7354, including notes (1) 
and (2), except for the requirement of serologic evidence of 
Hepatitis C infection.

Analysis

Schedular criteria

(i.)  The former rating criteria

The evidence of record indicates that the veteran's hepatitis 
condition was reviewed in September 2001 and November 2004.  
The September 2001 examiner noted no vomiting, hematemesis or 
melna; no abdominal pain and regular bowel movements; but 
reported symptoms of fatigue and weakness, especially of the 
hands, shoulders, knees and ankles; generalized joint 
tenderness; swollen PIP joints of the hands; decreased range 
of motion in the shoulders; and, palmar erythema bilaterally.  

A 2003 CT of the veteran's liver is described as "normal and 
without focal mass or biliary dilation."  

The November 2004 examiner noted symptoms of no abdominal 
pain or fever, regular bowel movements, no vomiting, 
hematemesis, or bright red blood in stool.  The veteran 
occasionally noticed some black material in his stool.

As noted above, a 10 percent disability rating was assigned 
under Diagnostic Code 7345 for demonstrable liver damage with 
mild gastrointestinal disturbance, and a 30 percent 
evaluation was assigned for minimal liver damage with 
associated fatigue, anxiety, and gastrointestinal disturbance 
of a lesser degree and frequency but necessitating dietary 
restriction or other therapeutic measures.  Applying those 
criteria to the medical evidence of record, the Board notes 
that there is no evidence of liver damage, and no evidence of 
dietary restriction.  There is some evidence of limited 
gastrointestinal disturbance and some evidence of fatigue and 
weakness.  

The November 2004 examiner noted that the veteran has not 
received any treatment for hepatitis since the 1973 
hospitalization.  The September 2001 examination report 
indicates that the veteran was treated with Prednisone for a 
period of approximately 18 months after his initial 
hospitalization in 1973, but that he had not taken any other 
pharmaceutical treatment for his hepatitis condition.  There 
is also no evidence of dietary restriction.

As will be discussed in greater detail in connection with the 
second issue on appeal, below, although the veteran exhibits 
psychiatric symptomatology this has not been attributed to 
his service-connected Hepatitis C.

In short, after a review of the record in its entirety, the 
Board finds that the symptomatology associated with the 
veteran's Hepatitis C is not sufficient to approximate the 
degree of impairment contemplated by a 30 percent rating.  
Rather, the symptoms are congruent with the assignment of a 
10 percent rating.    

The Board has also considered whether a higher disability 
rating is warranted.  
The evidence of record, however, does not support the 
criteria for a 60 percent or 100 percent disability.  There 
is no evidence of any liver damage or recurrent episodes of 
gastrointestinal disturbance, fatigue, required rest therapy 
and, as is more thoroughly discussed below, the veteran's 
mental depression is not attributable to his hepatitis 
condition.  

For these reasons, the Board finds that of the former 
criteria for an increased disability rating are not met or 
approximated.

(ii.)  The current rating criteria

As noted above, the veteran's Hepatitis C is currently rated 
as 10 percent disabling under the post-July 2, 2001 criteria 
codified in Diagnostic Code 7354.  

The Board observes that although current  (revised) 
Diagnostic Code 7345 [chronic liver disease, including active 
hepatitis] is arguably also applicable, since it refers to 
"chronic active hepatitis", Diagnostic Code 7354 [Hepatitis 
C] is more appropriate because the more specific trumps the 
general.  See Zimick v. West, 11 Vet. App. 45, 51 (1998) ("'a 
more specific statute will be given precedence over a more 
general one . . . . ") [quoting Busic v. United States, 446 
U.S. 398, 406 (1980)]; see also Kowalski v. Nicholson, 19 
Vet. App. 171, 176-7 (2005).   

As noted above, under Diagnostic Code 7354 a 10 percent 
rating is assigned for intermittent fatigue, malaise, and 
anorexia, or; incapacitating episodes (with symptoms such as 
fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and 
right upper quadrant pain) having a total duration of at 
least one week, but less than two weeks, during the past 12-
month period.  An increased disability rating would require 
evidence of daily fatigue, malaise, and anorexia (without 
weight loss or hepatomegaly), requiring dietary restriction 
or continuous medication, or; incapacitating episodes (with 
symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least two weeks, but less than four 
weeks, during the past 12-month period.

The evidence, as indicated above, shows that the veteran 
complained of fatigue, but had no malaise, nausea, vomiting, 
anorexia, arthralgia or right upper quadrant pain, and there 
is no evidence that he suffered any incapacitating episode 
during the 12-month period preceding the last examination.  
The Board specifically notes that the evidence does not 
indicate the veteran suffers from weight loss requiring 
continuous medication or dietary restrictions.  In short, the 
evidence does not support an increased disability rating 
beyond 10 percent disabling under the new criteria as well. 

The Board has considered whether a higher disability rating 
is appropriate and finds that the evidence does not support 
such a conclusion.  There is no evidence of minor or 
substantial weight loss, no evidence of incapacitating 
episodes or debilitating symptoms, and no evidence of 
hepatomegaly.

For these reasons, the Board finds that none of the current 
criteria for an increased disability rating are met.




Extraschedular evaluation

The Board has considered the question of whether an 
extraschedular rating may be appropriate for the veteran's 
Hepatitis C disability.  See Bagwell v. Brown,
9 Vet. App. 157 (1966).  

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.  
The Board notes that the RO specifically considered the 
application of extraschedular evaluation in the December 2005 
supplemental statement of the case.

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors that 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards." 38 C.F.R. § 
3.321(b)(1) (2006).

The Board has not identified an exceptional or unusual 
disability picture with respect to the veteran's service-
connected Hepatitis C disability, and neither has the veteran 
or his representative.  Indeed, as described above, the 
veteran's symptomatology meets only some of the 10 percent 
disability criteria in both the current and former diagnostic 
codes.  As noted above, it appears from the medical evidence 
that the veteran's Hepatitis C is manifested by limited 
gastrointestinal disturbance and some evidence of fatigue and 
weakness.   

With respect to frequent hospitalizations, the record shows 
that the veteran was hospitalized on two occasions in 1973, 
and that the veteran has not had any significant hepatitis 
symptoms since; certainly there is no evidence of any 
hospitalizations for hepatitis since 1973.  

With respect to employment, it appears from the evidence of 
record that the veteran's work history was that he was a 
painter by trade until the late 1990's, when he stopped 
because of joint pain and his inability to go up ladders.  
More recently, it appears that the veteran had limited and 
sporadic "side" jobs, but that he is primarily limited to 
working around his own home.  However, it does not appear 
that the veteran's lack of employment is due to his service-
connected Hepatitis C, including any weakness resulting 
therefrom, but rather to other factors.  Indeed, the 
September 2001 medical examination noted that the veteran 
suffered from a psychiatric condition and from "arthritic 
symptoms involving multiple joint areas, not responding to 
Naproxen."  There is in fact no objective evidence that the 
veteran is occupationally impaired beyond the 10 percent 
level contemplated in the assigned disability ratings.  See 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that 
the disability rating itself is a recognition that industrial 
capabilities are impaired].  

Furthermore, the record contains no evidence of unusual 
clinical symptoms or of any other reason why an 
extraschedular rating should be considered.

For these reasons, the Board has determined that referral of 
the veteran's service-connected disabilities for 
extraschedular consideration pursuant to 38 C.F.R. 
§ 3.321(b)(1) is not warranted.

2. Entitlement to service connection for a psychiatric 
disorder, claimed as  secondary to service-connected 
Hepatitis C.

Relevant law and regulations

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  
See  38 C.F.R. § 3.310(a) (2005); Harder v. Brown, 5 Vet. 
App. 183, 187 (1993). 
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. 
§ 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Analysis

The veteran contends that his psychiatric condition, to 
include depression and anxiety, is caused by his service-
connected Hepatitis C disability.  

As an  initial matter, the veteran has not contended that his 
depression and anxiety are attributable to his military 
service.  Moreover, the medical evidence does not so 
indicate.  Indeed, the only medical opinion of record, that 
of the April 2005 VA examiner, is as follows:

The [veteran's] current medical problems is (sic) 
affecting his mood at this present time not related 
to his active duty years . . . .  It is my current 
opinion that the [veteran] had not suffered from 
having (sic) any mental disorders, related to his 
active duty exposure, except for abusing 
methamphetamines and opioids.

[In this connection, the Board observes in passing that the 
law and regulations provide that no compensation shall be 
paid if a disability is the result of the veteran's own 
willful misconduct or the abuse of alcohol or drugs.  See 38 
U.S.C.A. §§ 105, 1131 (West 2002); 38 C.F.R. §§ 3.1(n), 
3.301(c) (2006).] 

Thus, the Board will address the claim before it only a 
secondary basis.

As noted above, in order for service connection to be granted 
on a secondary basis there must be: (1) evidence a current 
disability, (2)a service-connected disability, and (3) 
medical evidence showing a nexus between the service-
connected disability and the current disability.  The Board 
will address each Wallin element in turn.

With regard to element (1), the evidence indicates that the 
veteran was diagnosed in an April 2005 VA psychological 
examination with anxiety disorder NOS [not otherwise 
specified].  With regard to element (2), as indicated in the 
section above, the veteran has been service-connected for 
hepatitis [now recognized as Hepatitis C] since his discharge 
in April 1973.  Thus, the first two elements are satisfied.

With regard to element (3), medical nexus, the April 2005 
examiner, pursuant to the Board's remand order, reviewed the 
veteran's claims folder and examined the veteran.  In the 
report's conclusion, the examiner stated:  

It appears that [the veteran's] history of hepatitis is 
not causing him to have [any] emotional disturbances or 
presently affecting his mood.  The patient stated that 
his constant suffering from pain, related to his [non 
service-connected] arthritis is a main issue of why his 
mood is mostly depressed. . . . The patient had a 
history of mood cycles which may also be probably 
related to a history of bipolar disorder.  

There is no competent medical evidence to the contrary.  To 
the extent that the veteran himself believes that his current 
psychiatric problems are due to Hepatitis C, it is now well-
settled that lay persons without medical training, like the 
veteran, are not competent to comment on medical matters such 
as etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].  

The competent medical evidence of record thus shows there is 
no nexus between the veteran's current anxiety disorder and 
his service-connected Hepatitis C disability.  The Board 
finds that the claim fails because the evidence does not 
satisfy element (3), and the secondary service connection 
claim fails on that basis.

In summary, for the reasons and bases expressed above, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
a psychiatric disability, claimed as secondary to the 
service-connected Hepatitis C.  The benefits sought on appeal 
are accordingly denied. 


ORDER

Entitlement to an increased disability rating for service-
connected Hepatitis C, currently evaluated as 10 percent 
disabling, is denied.

Entitlement to service connection for a psychiatric disorder, 
claimed as secondary to service-connected Hepatitis C, is 
denied.




____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


